Opinion by
Oliver, C. J.
In accordance with stipulation of counsel that the merchandise consists of aluminum statuettes and rosaries in glass containers *381similar in all material respects to those the subject of Abstract 54602, the items in question were held dutiable as follows: The statuettes at 45 percent under paragraph 397 as manufactures of metal; the rosaries, being valued at more than $1.25 per dozen, at 30 percent under the eo nomine provision therefor in paragraph 1544; and the glass containers at the same rate as their contents as the usual containers for the involved merchandise.